DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 February 2022 and 17 February 2022 were considered by the examiner.

Reasons for Allowance
Claims 1, 3, 5-9, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a magnetic field sensor comprising a first mold encapsulating the substrate and at least a portion of the lead frame, the first mold being in direct contact with the coil; and a second mold forming at least a partial ring shaped structure having a central aperture and encapsulating the coil, wherein the coil encircles the central aperture, in combination with all other elements of claim 1.

Claims 3, 5-9, and 11-19 are also allowed as they further limit claim 1.

Regarding claim 20, the prior art of record taken alone or in combination fails to teach a magnetic field sensor comprising: 
a first mold having a protrusion and encapsulating the substrate and the lead frame, the first mold being in direct contact with the coil; and
a second mold encapsulating the coil, wherein the coil encircles the protrusion, in combination with all other elements of claim 20.

Regarding claim 21, the prior art of record taken alone or in combination fails to teach a magnetic field sensor comprising: 
a coil attached to the second surface of the lead frame and configured to provide a changing magnetic field in response to a changing current in the coil;
a mold completely encapsulating the substrate and the coil and partially encapsulating the lead frame, in combination with all other elements of claim 21.

Claims 22-23 are also allowed as they further limit claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868